Citation Nr: 1815437	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of left foot surgery (claimed as surgery on both feet, two incidents).

2.  Entitlement to service connection for residuals of right foot surgery (claimed as surgery on both feet, two incidents).

3.  Entitlement to service connection for chronic disability of bilateral knees (claimed as both knees cracked).

4.  Entitlement to service connection for dislocated left knee.

5.  Entitlement to service connection for plantar fasciitis, right foot.

6.  Entitlement to service connection for plantar fasciitis, left foot.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to November 1988; September 2001 to October 2002; February 2003 to October 2003; and with service in the United States Navy Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

At a November 2017 videoconference hearing, the undersigned VLJ left the record open for 90 days to afford the Veteran an opportunity to obtain a medical nexus opinion about her foot and knee disabilities from a podiatrist or any other medical professional.  

Accordingly, the Veteran obtained medical opinions from two private physicians.  First, in a December 2017 opinion, a private physician, Dr. L.S. indicated that she does not have a history of previous injuries from the Veteran's service that would exacerbate or cause her degenerative changes of her knees; she had not formally evaluated the Veteran for her bilateral foot surgeries or plantar fasciitis, and thus, was unable to provide an opinion on those issues; and that she was unable to provide evidence of direct service connection between the Veteran's current disability and her service.  

Subsequently, the Veteran submitted another private medical opinion on her foot disabilities from another physician, Dr. K.E.H.  In this February 2018 medical opinion, Dr. K.E.H. opined that it is at least as likely as not the Veteran's foot surgeries and plantar fasciitis correlated with her work history in the military.  As the rationale and basis of his opinion, Dr. K.E.H. reasoned that the Veteran served as an aviation technologist for 10 years, with standing for long periods of time, and that her foot structure would lead to attrition of foot structure and cause the Veteran's symptoms to be exacerbated from her work within the military.  However, this February 2018 private opinion is based on the assumption that the Veteran served on active duty during her entire time, whereas her actual time on active duty was much more limited, with most of her service time in the Reserves.  

In this regard, the Board finds that both medical opinions are inadequate for deciding the claims and a remand is required for a new VA examination and nexus opinion on the Veteran's foot and knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private and VA treatment records and associate them with the claims file.

2.  After obtaining any outstanding private and/or VA treatment records, if applicable, schedule the Veteran for a new VA examination to determine the nature and etiology of her bilateral knee and foot disabilities, including bilateral plantar fasciitis.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee disabilities, which pre-existed service, clearly and unmistakably were not aggravated during the Veteran's service.  "Aggravation" is defined as a permanent increase in severity beyond the natural progress of the disability.

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's foot disabilities, including and not limited to, her bilateral plantar fasciitis, is related to her time in service.

c.  In providing this opinion, the VA examiner must discuss the Veteran's documented medical history and assertions, including and not limited to, her lay statements from the November 2017 videoconference hearing.

d.  The VA examiner must also consider other competent lay statements from the Veteran regarding the onset and continuity of symptomatology.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring compliance with all of the above-mentioned steps, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or her representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




